Citation Nr: 9906276	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  95-15 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bladder cancer 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



REMAND

The appellant served on active duty from June 1969 to August 
1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1995 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs Regional 
Office (VARO).

In a statement on VA form 1-9 dated August 1997, the 
appellant requested a hearing before a member of the Board 
sitting at the local VA office regarding his claim for 
bladder cancer.  This hearing has not been scheduled and, 
therefore, remand is necessary to ensure full compliance with 
due process requirements.

1.  VARO should schedule the appellant 
for a hearing at the local VA office 
before a member of the Board.

2.  This claim must be afforded 
expeditious treatment by VARO.  The law 
requires that all claims that are 
remanded by the Board or the United 
States Court of Appeals for Veterans 
Claims (Court) for additional development 
or other appropriate action be handled in 
an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1944, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994) and 38 U.S.C.A. § 5101 (West 
1991 & Supp. 1996) (History and Statutory 
Notes).  In addition, VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, directs 
all VAROs to provided expeditious 
handling of all cases that have been 
remanded by the Board or the Court.  See 
M21-1, Part IV, paras. 8.4408.45 and 
38.02-38.03.






		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 3 -


